—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered November 15, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff was injured when he put his arm through a window while attempting to hit a fellow student during a fight in the boys’ restroom at Mount Vernon High School. This action was commenced against the defendant to recover damages based on an alleged lack of proper supervision.
Schools have a duty to adequately supervise their students and may be liable for foreseeable injuries proximately caused by the lack of adequate supervision (see, Mirand v City of New York, 84 NY2d 44, 49). However, liability for injuries resulting from a fight between two students cannot be predicated on negligent supervision if the plaintiff was a voluntary participant in the fight (see, Pitner v Brentwood Union Free School Dist., 254 AD2d 340; Danna v Sewanhaka Cent. High School Dist., 242 AD2d 361; Borelli v Board of Educ., 156 AD2d 903).
While there is a question of fact as to whether the infant plaintiff specifically agreed to engage in the fight with his fel*374low student, it is clear from his own testimony that he voluntarily participated in the fight once it began and that he was injured, not by the other student, but by his own conduct. Under the circumstances, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.